DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt of Applicant’s Amendment filed February 3, 2021 is acknowledged.

Response to Amendment
Claims 1, 2, 5, 7, 8, and 10-13 have been amended.  Claims 9, 14, and 15 have been canceled.  Claims 16-19 are new.  Claims 1-8, 10-13, and 16-19 are pending and are provided to be examined upon their merits.

Response to Arguments
Applicant’s arguments with respect to claims 1-8, 10-13, and 16-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Nevertheless, a response is provided below in bold where appropriate.
Applicant addresses priority, pg. 10 of Remarks:
The Examiner requested a certified translation of the priority application.
In response, Applicant is providing herewith a certified English translation of the priority application including a translator statement.
Accordingly, the benefit of foreign priority under 35 USC 119(a)-(d) is requested.
Noted.  Applicant provided an English translation.
Applicant addresses claim objections, pg. 11 of Remarks:
Claims Objection - Formalities
The Examiner objected to Claims 1,7-9, and 11 because of informalities.
The position of the Examiner can be found on pages 2-3 of the Office Action.
In response, Applicant amended the claims in order to overcome the Examiner's formalities objections.
Accordingly, withdrawal of the claims objection is respectfully requested.
[The below response is from the Claim Objection, pp. 2-3 of the Non-Final Rejection dated 10/05/2020:]

[Claim 1 in the preamble has "A system (1) for secure a payment" which has a
grammar problem (e.g. for securing a payment. .. ?).]

Maintained, there is still a grammar problem.


[Claim 7 has "The system (1) according claim 1, ... " where the claim probably
should say " ... according to claim 1, ... "]

Maintained, there is still a grammar problem.

[Claim 8 has" ... the terminal (5) by includes a device" which appears to have
grammar issues (i.e. the "by" should probably be removed).]

Withdrawn based on the amendment.

[Claim 9 has "the at least one spend token .... Payment transaction including
information relate to the at least one mobile device (2) ... " which should probably be
"information relating to the at least. .. "]

Withdrawn as the claim is canceled.

[Claim 11 has in the preamble " ... the method comprises at least one of the
following steps a) to d) where "e)" is the last step (therefore a) toe)).]
Withdrawn based on the amendment.

Applicant addresses the specification objections, pg. 11 of Remarks:
Specification - Objection
The Examiner objected to the Specification because of informalities.

The position of the Examiner can be found on page 3 of the Office Action.
In response, Applicant has amended the Specification in order to overcome the Examiner’s objections.

In view of the above, withdrawal of the Specification objection is respectfully requested.

Respectfully, the original disclosure cannot be modified to add new matter.  For example, pg. 17, lines 12-27 have been modified to broaden “mobile device” into just devices.  The filed specification language should not be changed.  This is also found elsewhere in the specification (pg. 21 as another example).  Applicant has also changed “security element” to “secure element” throughout the disclosure.  It is unclear why this is being done.  Clear problems (e.g. spelling mistakes) should be corrected, but no new matter can be added.  Also, the trademark “Bluetooth” should be identified throughout the application where it is used.  

Based on the above, the amended specification is not entered.  

Applicant addresses drawing objections, pg. 11 of Remarks:
Drawings - Objection
The Examiner objected to the Drawings because of informalities.

The position of the Examiner can be found on page 4 of the Office Action.

In response, Applicant has amended FIG. 5 to delete reference number 4*. The Specification has been amended to concur with the drawing’s changes.

Regarding the use of reference number 2 to refer to the device and also a non-secure device, Applicant has amended the Specification to correct the informality.

In view of the above, withdrawal of the Drawings objection is respectfully requested.

Withdrawn based on the amended drawing.  In general, there should be one unique reference for each element in a drawing.  The specification should clearly reference the unique element as needed.  Multiple references for the same element or one reference for multiple figure elements is not appropriate.

Applicant argues 35 USC §101 rejection, pg. 12 of Remarks:
Claim Rejection - 101
The Examiner rejected Claims 1-13 under 35 USC 101 because ethe claimed invention is directed to an abstract idea.

The position of the Examiner can be found on pages 5-9 of the Office Action.

In response, Applicant has amended the claims in order to overcome the rejection.

In view of the above, withdrawal of the Claims rejection is respectfully requested

The rejection is respectfully maintained but modified for the claim amendments.  The Examiner maintains the claims recite abstract elements without a practical application or significantly more.   

Applicant argues 35 USC §112 rejection, pg. 12 of Remarks:
 Claim Rejection - Formalities
The Examiner rejected Claims 1-13 under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph, as being indefinite.

The position of the Examiner can be found on pages 5-11 of the Office Action.
In response, Applicant has amended the claims in order to overcome the rejection.

In view of the above, withdrawal of the Claims rejection is respectfully requested.

Applicant has overcome some of the rejections based on amendments but did not address all of the rejections.



[The below response is from the 35 USC 112(b) rejection, pp. 9-11 of the Non-Final Rejection dated 10/05/2020:]

[Claim 1 has “at least one mobile device (2) with the e-money…” where mobile device with e-money is indefinite.  This is interpreted to mean mobile device storing e-money.]

This rejection is maintained at is indefinite as to what a mobile device with money encompasses (stored, somehow linked to the money, etc.).  



Withdrawn based on the claim amendment.


[Claim 2 has Bluetooth, RFID, and NFC, which are trademarks.  Trademarks used to describe a particular product is indefinite (see MPEP 2173.05(u).]

Using trademarks in claims to describe a product (in this case short-distance radio connection such as Bluetooth) is not appropriate.  The rejection is respectfully maintained.  For example, “Bluetooth” (trademark) does not describe the distance or range of use, therefore the trademark by itself cannot limit the distance.  See MPEP 2173.05(u).

[Claim 2 has RFID, NFC, Wi-Fi, IR, IRDA, NIR, TCP/IP where first use of an abbreviation in a claim should spell out the  meaning (e.g. Near Field Communication (NFC)).] 

Withdrawn.

[Claim 10 has “…currency is displayed in the order of the tokens” where there is no antecedence for “the order of the tokens.”  Also, there is no basis for the order.]

Maintained as the claims were not amended and I therefore remains indefinite.

[Claim 11 has “b) paying with e-money…. and/or from terminal (5) to device (2) where it is indefinite as to the [merchant] terminal paying the [user] device.]

Maintained as the claims were not amended and I therefore remains indefinite.

[Claim 11 has devices (2,2”) where it is indefinite as to what device is being claimed (e.g. just a mobile device or all devices).  Each reference number should identify a specific object in a drawing.]

Maintained as the claims were not amended and I therefore remains indefinite.  This appears to be claiming two distinct things, 2 and 2” where it is indefinite as to what this is.  Fig. 1, ref. 2” and 2 are two different devices.  In the disclosure (2) appears to be a device and (2”) appears to be a plurality of devices.


[Claim 11 has “d) the monitoring… the server (7) stores, processes the telegrams… possibly blocks at least one device (2,2”)…” where “possibly” is indefinite as it may or may not happen.  This is also true in “the terminal (5) verifies… possibly blocks…and possibly transfers…” and in “e) and possibly a buy-back of the e-money…”]
Withdrawn based on the claim amendments.  

Applicant’s amendments have resulted in new claim rejections.
Applicant argues 35 USC §103 rejection, starting pg. 12 of Remarks:
Claims Rejection - Prior Art
The Examiner rejected Claims 1-7 and 11 under 35 USC 103 as being obvious over Xie (US Publication 2014/0006194) in view of McDonald (US Publication 2018/0101906).
The position of the Examiner can be found on pages 11-24 of the Office Action.
Applicant respectfully traverses.
Applicant notes that the examiner cites US 2014/0006194 (Xie) in view of US 2018/0101906 (McDonald). However, later, the Examiner refers to Furche (US 2017/0293912). Therefore, the following argumentation refers to Furche in view of McDonald.
Applicant notes that both, Furche (Oct. 12, 2017) and McDonald (April 12, 2018), were published after the priority date (Dec. 20, 2016) of the present application.
Furche et al. was filed November 10, 2016 and McDonald was filed October 7, 2016.  Therefore both are valid prior art under 35 USC 102(a)(2)…
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Furche (US 2017/0293912) refers to a secure transaction controller for value token exchange systems (title). The systems and methods that provide improved security and scalability in digital token exchange are disclosed. A secure transaction controller may include an exchange request module, 
Furche also discloses an apparatus for cryptographically signed digital tokens representing value ([0014], first 3 lines). Thus, Furche refers to tokens being stored on a mobile device, while the real value is stored elsewhere. Flence, Furche is silent about e-money stored on a mobile device. Flowever, the latter is the essence of the present invention.
It is noted that Furche teaches that electronic cash systems are classified as 'online' or 'off- line'. On-line systems generally require the verification of digital currency at transaction time to provide for a secure system ([0003]). However, this relates to the background of Furche's invention and off-line systems are not further explained. Secure offline payments with a non-secure mobile device are not disclosed. To the contrary: Furche teaches that the merchants and users and Mints of Furche need to be connected via a network 120 such as the Internet ([0186]). Flence, the system needs to be online to finalize a settlement (see also Fig. 1).
Respectfully, even if Furche did not teach offline, Applicant’s claims do not require the user device and payment terminal to be offline.  From Claim 1…
“wherein the payment terminal (5) comprises at least one secure element SEALS-SE (3), wherein the secure element SE comprises specific cryptographic abilities, which locally enable a final settlement of a payment transaction, even if the device (2) and the terminal (5) are offline, and thus the secure element SEALS-SE (3) is suitable for keeping and transferring the e-money (4) with final settlement even using the at least one mobile device (2) without secure element SEALS-SE and without internet connection at the time of the payment transaction, and the at least one payment terminal (5) and the at least one mobile device (2) do not need to be connected to the at least one server (7) for a final settlement at the time of a payment transaction and thus be offline.”

The above “even if” is conditional language not required to happen.  This is also true with the use of “optionally.” 

See MPEP 2173.05(h) and 2111.04 II…
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed 
“The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed. “

The devices of Furche comprise a digital wallet 114 stored on the device 112, wherein the wallets are cryptographically bound to their respective users ([0178]). Thus, all devices 112 must comprise a secure element for performing said cryptographical action. Thus, the devices 112 are not considered to be non-secure devices.

Hence, the devices of Furche cannot be non-secure devices, i.e., devices without a secure element and without cryptographical capability.
Respectfully, the following points are made:
Most mobile devices such as cell phones have some type of secure device (e.g. SIM card).  Therefore, a mobile device without a secure device of some type would likely be unusual;

A wallet is software code and not a device, therefore cryptographically bound is not the same as a secure device;

The claim does not affirmatively require this.  Claim 1 has “…even if the device (2) and the terminal (5) are offline,… even using the at least one mobile device (2) without secure element…”  Therefore contingent language.

Furthermore, although the tokens of Furche, which represent a value, may comprise different Tokens ([0052]), Furche is silent about e-money with two distinct different Tokens, namely a Load Token containing information relating to a credit to the e-money (4) stored on the device (2), and a Spend Token containing only the information relating to the most current payment transaction between the device (2) and a specific terminal (5), as well as the history of the older spend tokens TS (42) as hash.

In general, Applicant’s use contingent and alternative language make the claims broad.  Claims are given their broadest, reasonable interpretation.  There is no requirement for a smartcard anymore.  There is no requirement of a mobile device without a secure element.  There is no requirement of an offline condition.  The word “token” appears to be a placeholder for just about anything (e.g. code, number, account, etc.).  Therefore a “load token” and a “spent token” would read on anything that provides some type of indicator of an available or unavailable currency.  Digital currencies inherently would have to do this.  In any event, Applicant has amended their claims, requiring a new rejection and making their arguments moot.  


Claim Objections
Claims 1, 7-9, and 11 are objected to because of the following informalities: 
Claim 1 in the preamble has “A system (1) for secure a payment” which has a grammar problem (e.g. for securing a payment…?).   
Claim 7 has “The system (1) according claim 1,…” where the claim probably should say “…according to claim 1,…”
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 10-13, and 16-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-8, 10-13, and 16-19 are directed to a system or method, which are statutory categories of invention.  (Step 1: YES).
The Examiner has identified system Claim 1 and method Claim 11 as the claims that represents the claimed invention for analysis.  
Regarding claims 1-8, and 10: Claim 1 recites the limitations of:

at least one mobile device (2) with the e-money (4), wherein the e-money (4) is optionally managed by a software,
optionally at least one smartcard (6) with the e-money (4), wherein the e-money (4) is kept on the smartcard (6),
at least one payment terminal (5), and at least one server (7),
wherein the e-money (4) comprises at least one load token TL (41) and, after a first payment transaction, also at least one spend token TS (42), which differs from the load token TL, wherein the load token TL (41) contains the information relating to a credit to the e-money (4) stored on the device (2), as well as the history of the older load tokens TL (41) as hash, and the spend token TS (42) contains only the information relating to the most current payment transaction between the device (2) and a specific terminal (5) or the smartcard (6), respectively, and a specific terminal (5), as well as the history of the older spend tokens TS (42) as hash and 
wherein the payment terminal (5) comprises at least one secure element SEALS-SE (3), wherein the secure element SE comprises specific cryptographic abilities, which locally enable a final settlement of a payment transaction, even if the device (2) and the terminal (5) are offline, and thus the secure element SEALS-SE (3) is suitable for keeping and transferring the e-money (4) with final settlement even using the at least one mobile device (2) without secure element SEALS-SE and without internet connection at the time of the payment transaction, and the at least one payment terminal (5) and the at least one mobile device (2) do not need to be connected to the at least one server (7) for a final settlement at the time of a payment transaction and thus be offline.

These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice (e.g. enable final settlement of a payment transaction) and commercial interactions (e.g. e-money comprises load token and spend token to credit the e-money).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice or commercial interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite: mobile device, smartcard, payment terminal, server, security element SEALS-SE.   The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  The “at least one mobile device…is optionally managed by software” and “optionally at least one smartcard (6) with the e-money (4)” is therefore not required.  See pp. 23-24 where suitable devices (e.g. mobile telephone, laptop) are Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of ep 2B: NO. The claims do not provide significantly more)  
Dependent claims 2-8, and 10 further define the abstract idea that is present in their independent Claim 1 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-8 and 10 are directed to an abstract idea.  
Thus, the claims 1-8 and 10 are not patent eligible.

Regarding claims 11-13 and 16-19: Claim 11 recites the limitations of:

a)    storing the e-money (4) on the at least one mobile device (2) and/or at least one terminal (5), wherein the e-money (4) comprises at least one load token TL (41) and, after a first transaction, also at least one spend token TS (42),
b)    paying with e-money (4) with final settlement without Internet connection at the time of the payment transaction comprising a transaction of a credit balance from at least one mobile device (2) to terminal (5) and/or from terminal (5) to device (2), wherein the terminal (5) comprises at least one physical secure element SEALS-SE (3), the at least one mobile device (2) and the at least one terminal (5) communicate with one another, and the transaction of the credit balance is preferably represented in at least one spend token TS (42),
c)    the exchange of at least one telegram between terminal (5) and server (7) and/or between server (7) and the at least one terminal (5), wherein the exchange of the at least one telegram takes place via the at least one mobile device (2) and/or a plurality of devices (2”), and/or
d)    the monitoring and detecting of misuse in the system (1) with e-money (4), wherein
the server (7) stores, processes the telegrams received by the devices (2, 2”), and transfers other telegrams via the devices (2, 2”) to the terminal (5), and/or
the terminal (5) verifies at least the spend tokens TS (42) received from the devices (2, 2”) using the secure element SEALS-SE (3) with regard to the correctness thereof and possibly transfers at least one telegram via the devices (2, 2”) to the server (7).

These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice (e.g. mitigating risk by monitoring and detecting misuse with the e-money) and commercial interactions (e.g. paying with e-money, a transaction of a credit balance).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice or commercial interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. In particular, the claims only recite: mobile device, smartcard, payment terminal, security element SEALS-SE, server.  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  See pp. 23-24 where suitable devices (e.g. mobile telephone, laptop) are commercially available and known to a person skilled in the art.  Smartcard is issued by trusted source…“In order to ensure the necessary security against counterfeiting and misuse, prepaid cards comprise a security element. Such cards are also called smartcards. They are relatively expensive and are generally issued by a trusted source, Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea.  Steps such as storing, exchange ep 2B: NO. The claims do not provide significantly more)  
Dependent claims 12, 13, And 16-19 further define the abstract idea that is present in their independent Claim 11 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 12, 13, And 16-19 are directed to an abstract idea.  
Thus, the claims 11-13 and 16-19 are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-13, and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
Claim 1 has “at least one mobile device (2) with the e-money (4), wherein the e-money (4) is optionally managed by a software,” and “optionally at least one smartcard (6) with the e-money (4), wherein the e-money (4) is kept on the smartcard (6),…” where it is indefinite as to the system being claimed.  The word “optionally” means the software and smartcard may or may not be part of the system, therefore the system is undefined as to exactly what the components are composed of.
Claim 1 has “at least one mobile device (2) with the e-money…” where mobile device with e-money is indefinite.  This is interpreted to mean mobile device storing e-money.
Claim 1 has “payment terminal (5)” and “specific terminal (5)” where it is indefinite as to the terminal being claimed (i.e. the same reference number (5) is being used on different device).
Claim 2 has a “smartcard” where it is indefinite as to smartcard as it may not be part of the system (Claim 1 only optionally requires this).  Claims 10 and 13 have a similar problem.
Claim 2 has Bluetooth, RFID, and NFC, which are trademarks.  Trademarks used to describe a particular product is indefinite (see MPEP 2173.05(u).
Claim 8 has “… at least one payment terminal (5) is formed by a device (2’) where payment terminal formed by a device is indefinite.  This is interpreted as payment terminal is a device.
Claim 10 has “and possibly the smartcard (6)” where it is indefinite as to smartcard as it is optional (therefore may not be used in the independent claim).
Claim 10 has “…currency is displayed in the order of the tokens” where there is no antecedence for “the order of the tokens.”  Also, there is no basis for the order.
Claim 11 has “b) paying with e-money…. and/or from terminal (5) to device (2) where it is indefinite as to the [merchant] terminal paying the [user] device.
Claim 11 has devices (2,2”) where it is indefinite as to what device is being claimed (e.g. just a mobile device or all devices).  Each reference number should identify a specific object in a drawing.
Claims 16 and 17 block or reject a device (2) for the system by a server or terminal.  It is indefinite as to what step is being blocked in the independent claim 11 (i.e. the steps all appear to require device (2) and there is no limitation as to the consequences of blocking the device).
Claims 2-8, 10, 12, 13, and 16-19 are further rejected as they depend from their respective independent claim.

	Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance.

		
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. 2017/0293912 to Furche et al. in view of Pub. No. US 2018/0101906 to McDonald et al. and in further view of Pub. No. US 2016/0283941 to Andrade.
Regarding claim 1
A system (1) for secure a payment with an electronic money (e-money) comprising:

[No Patentable Weight is given to “optionally managed by software” as this does not require the feature (managed by software) to limit the scope of the claim (MPEP   2103 I C and contingent limitations, MPEP 2111.04 II)]

Furche et al. teaches:
Mobile phone with digital wallet…
“Users 110 may include individual natural persons, organizations, or intelligent software agents acting on behalf of a natural person or organization. Both users may both register with and validated by a system registration service. Each user 110 may have an associated device 112, e.g., a computer, mobile phone, or other device. Each device 112 has a respective digital wallet 114 stored on the device. The wallets are cryptographically bound to their respective users and registered with a system registration service. It will be appreciated that a particular device may support multiple wallets with multiple classes and/or class equivalents; the leftmost device is shown with two wallets. The digital wallets 114 may store Value Tokens belonging to the user 110 of the device 112.” [0178]

Example of digital currency (e-money) in their background teachings…
“In some electronic digital currency token based systems value may be stored in electronic form on user's devices, much like holding a banknote, coin, or share certificate in printed or minted form. A transaction may include sending, normally though one or more electronic transmission channels digital currency from a payer to a payee. In some prior systems, a server may maintain a record of valid serial numbers for digital currency tokens, and the exchange value associated with them. When such a digital currency token is provided back to the issuer for `deposit` (also referred to as `redemption`), it may be marked as `invalid` on the server records and the exchange value provided to the user in return. An early example of such a system was called Netcash (Medvinski 1993).” [0005]

	Mobile device with software…
“According to another embodiment, the present invention is a gateway provided for settling a payment, the gateway may include a server or a collection of servers. The gateway comprises a portal providing a software module to be downloaded and executed in a first mobile device embedded with a secure element, wherein the secure element has been personalized and the software module is provisioned with the personalized secure element, the first mobile device is configured to include data pertaining to an electronic invoice.” [0014]

optionally at least one smartcard (6) with the e-money (4), wherein the e-money (4) is kept on the smartcard (6),
[No Patentable Weight is given to “optionally at least one smartcard (6) as this does not require the feature to limit the scope of the claim (MPEP   2103 I C and contingent limitations, MPEP 2111.04 II)]
{From Applicant’s specification…
“f) A prepaid card is understood to be a smartcard, on which e-money can be stored.” [0022] (Pub. No. 2019/0347626)
Therefore a prepaid card is a smartcard that stores e-money.}
Smartcard with value tokens (e-money)…
“The example system may also include one or more Mints 140. The Mints are configured to issue and swap digital Value Tokens received from users (who may be associated with merchants). Optionally, the Mints may also be configured to facilitate exchanges of Value Tokens of different Classes. In some example embodiments, specific functionality, such as Mints, may be embodied in chips, such as FPGAs, so as to provide a secure distributed system where processing systems of the user, such as for example their cell phone, laptop, smartcard and/or other device becomes an effective secure system element using associated messaging, cryptography and communications methods.” [0184]
at least one payment terminal (5), and 
{From Applicant’s specification regarding payment terminal…
“According to the invention, terminal (5) is understood to be any point-of-sale (POS), in the case of which a payment transaction can be performed using a device (2, 2") with emoney (4, 4*).” (pg. 28)
Therefore a terminal is any point-of-sale (POS) device}
Merchant device (payment terminal) for selling goods or services with digital value tokens (transaction device using emoney)…
“The example system may further include one or more merchants 130, with their own respective devices 132, e.g., servers that provide interfaces for selling goods or services via the Internet or in the physical retail world. These merchants may have their own wallets 134 for storing digital Value Tokens received as payments for goods and services.” [0183]
	
See Terminal below.
at least one server (7), 
At least one server…
“In this example, each issuer issues a respective class of Value Token using one or more Mints; each Mint may include one or more redemption and/or signing functions. In some cases, a particular Mint may both issue and redeem Value Tokens of a particular Class; in other cases these operations may reside at separate Mints. The Mints may be configured to operationally provide either configured to use one or more servers that share a common set of repositories that store Value Token related information, for example databases…” [0263]
wherein the e-money (4*) comprises at least one load token TL (41) and, after a first payment transaction, also at least one spend token TS (42), which differs from the load token TL, wherein the load token TL (41) contains the information relating to a credit to the e-money (4) stored on the device (2), as well as the history of the older load tokens TL (41) as hash, and the spend token TS (42) contains only the information relating to the most current payment transaction between the device (2) and a specific terminal (5) or the smartcard (6), respectively, and a specific terminal (5), as well as the history of the older spend tokens TS (42) as hash and 
{From Applicant’s specification…
“The e-money (4*) according to the invention and the e-money (4), which is preferably present as e-money (4*) in the system (1) according to the invention, does not only comprise one type of token, but at least one load token TL (41) and, no later than after a first transaction, also at least one spend token TS (42), which differs from the load token TL (41).” [0101] (Pub. No. 2019/0347626)
“The load token TL (41) is stored on the device (2) and/or the smartcard (6) and comprises at least the amount of a credit and preferably also the value, which is current at the time this token is generated, of the e-money (4*) stored on the device (2) and/or the smartcard (6). In addition, the load token TL (41) preferably also comprises information relating to the device (2) or relating to the owner of the device (2), respectively.” [0179]
“The spend token TS (42), in contrast, comprises at least the value of the goods values of the goods purchased…” [0180]
Therefore token could be anything digital that represents credit available and amount spent or purchased.  This includes a number of the amount.}
“…The e -token may represent e-money, e-coupon, e-ticket, e-voucher or any other forms of payment tokens in a device.” [0143]
}
Unspent (load) token and spent token (emoney)…
“In some embodiments, when a User sends a Payment Message that contains tokens some of which are spent and others are not, the Mint creates a Coded Value Token for the unspent tokens allowing them to be cancelled only (for 

Example of  indelible record of transactions including blockchain and hash arrangements… 
“Final (Indelible) transaction In some embodiments, as a token transaction always results in a token swap, a write once ledger may provide an indelible audit trail for such transactions. For example, the state of the system may be modified by appending transactions to a ledger so as to create an indelible record for those transactions. This record may be written to write-once media to preserve the state of the system and the transaction history across a system failure. For example, this may employ one or more cryptographic techniques to establish the veracity and irrefutable unique state of such a record. For example, a blockchain, Merkel Tree and/or other hash arrangements or digital signatures may be used. For example, once a token has been decrypted by redeeming Mint, e.g., by its intrinsic token verification unit, the token is added to at least one appropriate and accessible spent token list. Even when the transaction fails because some tokens have already been spent at the time of the request, the particular failure is caused by that combination of tokens and unspent tokens and the transaction should be recorded and the unspent tokens will be marked as spent (or actually cancelled).” [0422]
See History below.
See Current below.
wherein the payment terminal (5) comprises at least one secure element SEALS-SE (3), wherein the secure element SE comprises specific cryptographic abilities, which locally enable a final settlement of a payment transaction, even if the device (2) and the terminal (5) are offline, and thus the secure element SEALS-SE (3) is suitable for keeping and transferring the e-money (4) with final settlement even using the at least one mobile a device (2) without secure element SEALS-SE and without internet connection at the time of the payment transaction, and the at least one payment terminal (5) and the at least one mobile device (2) do not need to be connected to the at least one server (7) for a final settlement at the time of a payment transaction and thus be offline.
[No Patentable Weight is given to contingent language of “even if the device (2) and the terminal (5) are offline…” as there is no requirement that the devices are offline.]


“The example system may further include one or more merchants 130, with their own respective devices 132, e.g., servers that provide interfaces for selling goods or services via the Internet or in the physical retail world. 

Cryptographic functions operating in a secure section (element) in multiple devices (therefore including merchant server)…
“For example, an embodiment of a Mint in hardware, for example using a SOC (system on a chip) approach such as an ARM chip with the cryptographic functions operating in the secure section, may be embodied in multiple devices and/or may be instantiated in, for example an FPGA which may connect to a secure cloud service for key management and other services.” [0211]

Off-line system…
“Cryptographic electronic cash systems may be based on the circulation of so-called digital currency. Electronic cash systems are generally classified as `on-line` or `off-line`. On-line systems generally require the verification of digital currency at transaction time in order to provide for a secure system. The verification procedure may prevent spending illegitimate copies of a digital currency.” [0003]

	Terminal 
Furche et al. teaches merchant server.  They do not literally teach terminal.

McDonald et al. also in the business of merchants devices teaches:
	POS at merchant…
“FIG. 1 is a block diagram of a system 100 in accordance with some embodiments of the present disclosure. System 100 may be a computing environment including one or more block chain peer processing systems 124, 128, 132, client devices 102, 104, and 106, each having a respective secure element 103, 105, 107, and a communications network 140 (e.g., the Internet) connecting various components of system 100. A point of service (POS) terminal 122 is located in a merchant's facility. The POS terminal 122 has an internal secure element 120. Although three client block chain peer processors 124, 128, 132 are shown in this example, any number of block chain peer processors can be included. Although three client devices 102, 104, 106 are shown in this example, any number of client devices can be included. Although one POS terminal 122 is shown in this example, any number of POS terminals can be included.” [0021]

POS (merchant) terminal with secure element…
“In some embodiments, the secure element reader 426 of the POS terminal 122 is coupled to transmit the request-for-payment 220 from the secure element 120 of the POS terminal 122 to the secure element 103 of the buyer's device 102 (e.g., hardware wallet, mobile phone, NFC 

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of Furche et al. the ability to consider a merchant server as a terminal as taught by McDonald et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by McDonald et al. who teaches POS devices located at merchants.

Current
The combined prior art teaches cryptocurrency.  They do not teach spend token contains only information relating to the most current payment transaction.  

Andrade also in the business of cryptocurrency teaches:
Use to pay (current payment) using or pay script (tokens)…
“11. creating a transaction, in a "pay-to-script-hash" format or any other compatible format, each requiring at least two private keys as signatures at the registrant wallet;..” [0199]

Another example of tracking where coins have just been (current payment) spent…
“Preferably, the amount of coins own by a valid registered user are completely and easily traceable and trackable by the central governing body through analyzing the transaction records in the transaction database. Besides the capability of linking individual currency addresses to their owners, this unique property is contributed by recording unspent coins (if there is any) at the currency address from where the coins have just been sent/spent. This unique property allows applications of our system to financial and banking activities, particularly those required third-party auditing.” [0224]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to have information about current spent token as taught by Andrade since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Andrade who teaches the importance of tracking transactions by governing bodies.

History
The combined prior art teaches cryptocurrency.  They also teach blockchain, hash, and list of transactions.  They do not teach history of load token as hash.

Andrade also in the business of cryptocurrency teaches:

Bitcoin recorded in blockchain using hash…
}Bitcoins (i.e., units of Bitcoin) are not stored in individual owners' client wallets, but their ownerships are recorded in a public ledger of all Bitcoin transactions, i.e., blockchain, by using Bitcoin addresses of the owners. A Bitcoin address is a 160-bit hash of the public portion of a public/private Elliptic Curve Digital Signature Algorithm (ECDSA) key pair. The private key for each Bitcoin address is stored in the client wallet of the address owner.” [0006]

Where unspent coins (load tokens) are recorded into blockchain (therefore history kept)…
“…recording unspent coins (if there is any) into the blockchain at the currency address from where the coins have just been sent (322).” [0076]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to have load token history information as taught by Andrade since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Andrade who teaches the importance of tracking transactions by governing bodies.

Regarding claim 2
The system (1) according to claim 1, wherein in that the at least one mobile device (2) and the at least one payment terminal (5) the smartcard (6) and the at least one payment terminal (5) communicate with one another by means a short-distance radio connection, such as, Radio-Frequency Identification (RFID), Near Field Communicatoin 

Furche et al. teaches:
Connected via network including NFC…
“The merchants and users and Mints may be connected via a network 120, e.g., the Internet or other network. The messaging systems employed for the communication for the messages may include, for example email, SMS, NFC, Barcodes, messaging applications (e.g. Whatsapp), messaging platforms (e.g. Skype), social networks (e.g. Facebook) and/or any other communications medium capable of supporting messages, and may operate even using messages of less than 1 kilobyte in size.” [0186]

“For example, such interaction may be supported by bluetooth communications, NFC and/or other peer to peer communications means, including for example displaying of a bar code (such as a QR code) which may then be photographed by User 2 with their Device 2. Responsive to receiving the digital Value Token, Device 2 then sends a swap request, including the digital Value Token to an appropriate a mint, e.g., a Mint that is identified in the digital Value Token as being the Mint which accepts that particular digital Value Token. The Mint then validates the digital Value Token, e.g., by confirming it has not been previously redeemed, and sends in return a coded digital Value Token to Device 2, where it may be stored in User 2's digital wallet.” [0189]

Regarding claim 3
The system (1) according to claim 1 wherein the at least one mobile device (2) and the server (7) communicate with one another by a data network connection such as  a radio data connection.
{From Applicant’s specification…

“…Due to the fact that the terminal (5), however, can communicate with the device (2), for example by means of short-distance radio connection, such as NFC, and the device (2) can communicate with the server (7), in turn, by means of data network connection, the information relating to this transfer is transferred from the terminal (5) via the device (2) to the server (7)…” (pg. 20)
}

Furche et al. teaches:
NFC (short-distance radio)…
“The merchants and users and Mints may be connected via a network 120, e.g., the Internet or other network. The messaging systems employed for the communication for the messages may include, for example email, SMS, NFC, Barcodes, messaging applications (e.g. Whatsapp), messaging platforms 

Regarding claim 4
The system (1) according to claim 1, wherein the at least one mobile device (2) is a mobile telephone, smartphone, tablet, notebook, laptop, smart wearables and/or mobile device specifically provided for the system (1).

Furche et al. teaches:
Cell (mobile) phone, laptop…
“The example system may also include one or more Mints 140. The Mints are configured to issue and swap digital Value Tokens received from users (who may be associated with merchants). Optionally, the Mints may also be configured to facilitate exchanges of Value Tokens of different Classes. In some example embodiments, specific functionality, such as Mints, may be embodied in chips, such as FPGAs, so as to provide a secure distributed system where processing systems of the user, such as for example their cell phone, laptop, smartcard and/or other device becomes an effective secure system element using associated messaging, cryptography and communications methods.” [0184]

Regarding claim 5
The system (1) according to claim 1, wherein the secure element SEALS-SE (3) comprises a processor with cryptographic suitability.

Furche et al. teaches:
Cryptographic functions operating in a secure section (element) in multiple devices (therefore including merchant server)…
“For example, an embodiment of a Mint in hardware, for example using a SOC (system on a chip) approach such as an ARM chip with the cryptographic functions operating in the secure section, may be embodied in multiple devices and/or may be instantiated in, for example an FPGA which may connect to a secure cloud service for key management and other services.” [0211]

Regarding claim 6
The system (1) according to claim 1, wherein the at least one mobile device (2) comprises at least one of:

a processor, 
Furche et al. teaches:
Processing systems of cell phone, laptop (mobile device)…
“The example system may also include one or more Mints 140. The Mints are configured to issue and swap digital Value Tokens received from users (who may be associated with merchants). Optionally, the Mints may also be configured to facilitate exchanges of Value Tokens of different Classes. In some example embodiments, specific functionality, such as Mints, may be embodied in chips, processing systems of the user, such as for example their cell phone, laptop, smartcard and/or other device becomes an effective secure system element using associated messaging, cryptography and communications methods.” [0184]
a memory, 
a power supply,
a display with input field,
a mobile radio transceiver, WLAN transceiver and/or a sending/receiving unit for making contact with the server (7), as well as
a connection for the data transfer between the at least one mobile device (2) and the at least one payment terminal (5), in particular a short-distance radio transceiver, a contact-based connection, an optical connection, an acoustic connection and/or a data network connection.
Regarding claim 7
The system (1) according claim 1, wherein the at least one payment terminal (5) comprises at least
a processor, 
a memory, 
a power supply,
a user interface such as, a touch display, and/or a machine interface SUCH as a USB connection,
a short distance radio transceiver, a contact-based connection, an optical connection, an acoustic connection and/or a data network connection for the data transfer between the at least one mobile device (2) and the at least one payment terminal (5), as well as the secure element SEALS-SE (3).
Furche et al. teaches:
“The example system may further include one or more merchants 130, with their own respective devices 132, e.g., servers that provide interfaces for selling goods or services via the Internet or in the physical retail world. These merchants may have their own wallets 134 for storing digital Value Tokens received as payments for goods and services.” [0183]  Inherent with a server is a processor, memory, and power supply.

Regarding claim 11


a)    storing the e-money (4) on the at least one mobile device (2) and/or a at least one terminal (5), wherein the e-money (4) comprises at least one load token TL (41) and, after a first transaction, also at least one spend token TS (42),

Furche et al. teaches:	
Storing tokens on devices including mobile devices…
“Users 110 may include individual natural persons, organizations, or intelligent software agents acting on behalf of a natural person or organization. Both users may both register with and validated by a system registration service. Each user 110 may have an associated device 112, e.g., a computer, mobile phone, or other device. Each device 112 has a respective digital wallet 114 stored on the device. The wallets are cryptographically bound to their respective users and registered with a system registration service. It will be appreciated that a particular device may support multiple wallets with multiple classes and/or class equivalents; the leftmost device is shown with two wallets. The digital wallets 114 may store Value Tokens belonging to the user 110 of the device 112.” [0178]

Unspent (load) token and spent token…
“In some embodiments, when a User sends a Payment Message that contains tokens some of which are spent and others are not, the Mint creates a Coded Value Token for the unspent tokens allowing them to be cancelled only (for example, cancel "In Escrow" state). The User sending the tokens for exchange receives a permanent failure.” [0406]

See Terminal below.

b)    paying with e-money (4) with final settlement without Internet connection at the time of the payment transaction comprising a transaction of a credit balance from at least one mobile device (2) to terminal (5) and/or from terminal (5) to device (2), wherein the terminal (5) comprises at least one physical secure element SEALS-SE (3), the at least one mobile device (2) and the at least one terminal (5) communicate with one another, and the transaction of the credit balance is preferably represented in at least one spend token TS (42),

Cash transfer, payments (payment transaction comprising a credit (cash) balance…
“The "Issuer" is the party (which could be a computer system, process, intelligent agent, or the like, in turn representing an organization or person) that authorized the issue of the Value Token. The represented value of a Value Token may be in a sovereign currency. The Value Token could also represent other things of value, such as financial securities, commodities, promotional points, and/or the like, other electronic value transfer, e.g. cash transfer, payments, etc., but the systems and methods to control their issuing and circulation may be independent of exactly what the Value Tokens represent.” [0085]

Payments for goods and services using tokens in the physical real world (without Internet connection)…
“The example system may further include one or more merchants 130, with their own respective devices 132, e.g., servers that provide interfaces for selling goods or services via the Internet or in the physical retail world. These merchants may have their own wallets 134 for storing digital Value Tokens received as payments for goods and services.” [0183]

Where wallet (therefore tokens) may be stored in a secure environment (element) of a computing device…
“Such a wallet instance may be instantiated as software and/or hardware element and may be located on a computing arrangement, storage medium, device, cloud service and/or any other suitable environment. For example, such a wallet may be instantiated as a secure environment, such as a sandbox, container or other secured memory or processing environment, for example such as those supported by ARM TrustZone or Intel SGX enclaves.” [0182]

Where spent tokens are used (for payment)…
“In some embodiments, when a User sends a Payment Message that contains tokens some of which are spent and others are not, the Mint creates a Coded Value Token for the unspent tokens allowing them to be cancelled only (for example, cancel "In Escrow" state). The User sending the tokens for exchange receives a permanent failure.” [0406]

c)    the exchange of at least one telegram between terminal (5) and server (7) and/or between server (7) and the at least one terminal (5), wherein the exchange of the at least one telegram takes place via the at least one mobile device (2) and/or a plurality of devices (2”), and/or

Swap (exchange) tokens between merchant (terminal), mint (server, and user…
“The example system may also include one or more Mints 140. The Mints are configured to issue and swap digital Value Tokens received from users (who may be associated with merchants). Optionally, the Mints may also be provide a secure distributed system where processing systems of the user, such as for example their cell phone, laptop, smartcard and/or other device becomes an effective secure system element using associated messaging, cryptography and communications methods.” [0184]

“The merchants and users and Mints may be connected via a network 120, e.g., the Internet or other network. The messaging systems employed for the communication for the messages may include, for example email, SMS, NFC, Barcodes, messaging applications (e.g. Whatsapp), messaging platforms (e.g. Skype), social networks (e.g. Facebook) and/or any other communications medium capable of supporting messages, and may operate even using messages of less than 1 kilobyte in size.” [0186]

Mint with computer hardware (server)…
“FIG. 8 illustrates an example architecture for a mint, according to an example embodiment of the present invention. The Mint 800 may be provided in hardware and/or software, e.g., as a custom or semi-custom device, an appliance or device, a hardware component (for example a System on a Chip and/or an FPGA), on a dedicated computer, and/or as a service (for example as Software as a service) provided for example in a virtual system and/or cloud arrangement. The Mint may be configured to perform the token swap and token issuance processes described in the present disclosure. It will be appreciated that various elements of the Mint 800 may be separate hardware elements, software modules, or services/functions provided by a single Mint service.” [0210]

d)    the monitoring and detecting of misuse in the system (1) with e-money (4), wherein 
the server (7) stores, processes the telegrams received by the devices (2, 2”), and transfers other telegrams via the devices (2, 2”) to the terminal (5), and/or

[No Patentable Weight is given to contingent language of “and/or d) the monitoring…, possibly blocks… and/or” the terminal (5)… possibly blocks and/or rejects at least one device (2,2”)… and possibly transfers…” as use of the alternative “or” and the alternative “possibly” does not require steps to be performed.] 

the terminal (5) verifies at least the spend tokens TS (42) received from the devices (2, 2”) using the secure element SEALS-SE (3) with regard to the correctness thereof, and possibly transfers at least one telegram via the devices (2, 2”) to the server (7).

[No Patentable Weight is given to contingent language of “and/or d) the monitoring…”]

Terminal 
Furche et al. teaches merchant server.  They do not literally teach terminal.

McDonald et al. also in the business of merchants devices teaches:
	POS at merchant…
“FIG. 1 is a block diagram of a system 100 in accordance with some embodiments of the present disclosure. System 100 may be a computing environment including one or more block chain peer processing systems 124, 128, 132, client devices 102, 104, and 106, each having a respective secure element 103, 105, 107, and a communications network 140 (e.g., the Internet) connecting various components of system 100. A point of service (POS) terminal 122 is located in a merchant's facility. The POS terminal 122 has an internal secure element 120. Although three client block chain peer processors 124, 128, 132 are shown in this example, any number of block chain peer processors can be included. Although three client devices 102, 104, 106 are shown in this example, any number of client devices can be included. Although one POS terminal 122 is shown in this example, any number of POS terminals can be included.” [0021]

POS (merchant) terminal with secure element…
“In some embodiments, the secure element reader 426 of the POS terminal 122 is coupled to transmit the request-for-payment 220 from the secure element 120 of the POS terminal 122 to the secure element 103 of the buyer's device 102 (e.g., hardware wallet, mobile phone, NFC equipped device, or the like). The secure element reader 426 also provides the secure element processor 406 of the POS terminal 122 a signature of the buyer's wallet 318, and a version ID and hash of the buyer's transaction processing software, when the buyer tenders payment using a device 102 having the secure element 103.” [0064]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of Furche et al. the ability to consider a merchant server as a terminal as taught by McDonald et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by McDonald et al. who teaches POS devices located at merchants.

Current
The combined prior art teaches cryptocurrency.  They do not teach spend token contains only information relating to the most current payment transaction.  

Andrade also in the business of cryptocurrency teaches:
Use to pay (current payment) using or pay script (tokens)…
“11. creating a transaction, in a "pay-to-script-hash" format or any other compatible format, each requiring at least two private keys as signatures at the registrant wallet;..” [0199]

Another example of tracking where coins have just been (current payment) spent…
“Preferably, the amount of coins own by a valid registered user are completely and easily traceable and trackable by the central governing body through analyzing the transaction records in the transaction database. Besides the capability of linking individual currency addresses to their owners, this unique property is contributed by recording unspent coins (if there is any) at the currency address from where the coins have just been sent/spent. This unique property allows applications of our system to financial and banking activities, particularly those required third-party auditing.” [0224]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to have information about current spent token as taught by Andrade since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Andrade who teaches the importance of tracking transactions by governing bodies.

History
The combined prior art teaches cryptocurrency.  They also teach blockchain, hash, and list of transactions.  They do not teach history of load token as hash.

Andrade also in the business of cryptocurrency teaches:

Bitcoin recorded in blockchain using hash…
}Bitcoins (i.e., units of Bitcoin) are not stored in individual owners' client wallets, but their ownerships are recorded in a public ledger of all Bitcoin transactions, i.e., blockchain, by using Bitcoin addresses of the owners. A Bitcoin address is a 160-bit hash of the public portion of a 

Where unspent coins (load tokens) are recorded into blockchain (therefore history kept)…
“…recording unspent coins (if there is any) into the blockchain at the currency address from where the coins have just been sent (322).” [0076]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to have load token history information as taught by Andrade since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Andrade who teaches the importance of tracking transactions by governing bodies.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination in section (19) above in further view of  Pub. No. US 2013/0139230 to Koh et al.
Regarding claim 8
The system (1) according to claim 1, wherein at least one payment terminal (5) is formed by a device (2’), wherein the device (2’) comprises the at least one mobile device (2), which is enhanced with the secure element SEALS-SE (3) and software and/or hardware.

Furche et al. teaches:	
Wallet in a secure environment (element)…
“Such a wallet instance may be instantiated as software and/or hardware element and may be located on a computing arrangement, storage medium, device, cloud service and/or any other suitable environment. For example, such a wallet may be instantiated as a secure environment, such as a sandbox, container or other secured memory or processing environment, for example such as those supported by ARM TrustZone or Intel SGX enclaves.” [0182]

Cryptographic functions operating in a secure section (element) in multiple devices (therefore including merchant server)…
cryptographic functions operating in the secure section, may be embodied in multiple devices and/or may be instantiated in, for example an FPGA which may connect to a secure cloud service for key management and other services.” [0211]

The combined references teach merchant with a wallet.  They also teach wallet may be in a secure environment.  They do not teach a terminal as a mobile device.

Koh et al. also in the business of merchants and wallets teaches:
“According to yet another aspect of the present invention, a portable device is configured to conduct e-commerce and/or m-commerce as an electronic mobile seller (e.g., mobile POS). E-commerce and m-commerce operations (i.e., offline payment, online payment, real time top-up, virtual top-up, batch transactions upload, and various queries of balances and transactions) can be conducted using the portable device with a POS application (e.g., a manager) and a POS SAM installed therein.” [0013]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of Koh et al. the ability to do have a merchant’s terminal as a mobile device as taught by Koh et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Koh et al. and the financial benefits of additional mobile sellers in m-commerce. 


Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination in section (19) above in further view of Patent No. US 8165965 to Ritter.
Regarding claim 12
A method according to claim 11, wherein the e-money (4*) includes the at least one load token TL (41) and the at least one spend token TS (42), which differs from the load token TL (41), wherein

the load token TL (41) is stored on the device (2) and comprises at least the amount of a credit of the e-money (4*) stored on the device (2),

Furche et al. teaches:
Mobile phone with digital wallet stored on the device, where the wallet store tokens…
“Users 110 may include individual natural persons, organizations, or intelligent software agents acting on behalf of a natural person or organization. Both users may both register with and validated by a system registration service. Each user 110 may have an associated device 112, e.g., a computer, mobile phone, or other device. Each device 112 has a respective digital wallet 114 stored on the device. The wallets are cryptographically bound to their respective users and registered with a system registration service. It will be appreciated that a particular device may support multiple wallets with multiple classes and/or class equivalents; the leftmost device is shown with two wallets. The digital wallets 114 may store Value Tokens belonging to the user 110 of the device 112.” [0178]

the spend token TS (42) comprises at least the value of the goods of the goods purchased/sold in response to the payment transaction, in particular relating to the device (2) and terminal (5) involved in the payment transaction, and thus represents a payment transaction with e-money (4) from the device (2) to the terminal (5), wherein the spend token TS (42) is stored at least on the device (2) and/or terminal (5), and

[No Patentable Weight is given to conditional language of “possibly additional information…” as it may or may not happen]

Spent token with other status parameters (additional information)…
“In contrast operation of the Double Spending Record described in the present disclosure may have an extended purpose, by introducing other potential status parameters for Value Tokens beyond binary ` spent`/`not spent`.” [0171]  

Tokens with payee details (merchant, payment terminal) and device information including smartphone ID (mobile device information) and computing device IP and MAC addresses (e.g. merchant server information)…
“Coded Value Tokens can optionally have other additional properties encoded, for example validity timestamps, payer and/or payee details, information sets, transaction references and/or information sets (for example invoice details), geographic information sets (such as for example location information), device information sets (for example smartphone ID sets, computing device IP and/or MAC addresses) and the like.” [0106]

Merchants (terminal) with wallets for storing tokens…
“The example system may further include one or more merchants 130, with their own respective devices 132, e.g., servers that provide interfaces for selling goods or services via the Internet or in the physical retail world. These merchants may have their own wallets 134 for storing digital Value Tokens received as payments for goods and services.” [0183]

the current value of the e-money (4) stored on the device (2) is represented by the sum of the load tokens TL (41) minus the sum of the spend tokens TS (42), wherein the at least one load token TL (41) and the possibly at least one spend token TS (42) preferably includes information, which allows a chronological arrangement.

[No Patentable Weight is given to intended use language of “allows for a chronological exchange” as exchange never happens.]

Furche et al. teaches:	
Time of swap or exchange (allows for chronological arrangement)…
“Such an approach creates an example embodiment of the system that facilitates the issuing of electronic value, and its transfer, both in a semi-anonymous (for example Chaum level anonymity), and in a traceable/auditable manner. This capability for a Mint to issue Value Tokens of different characteristics supports both anonymized and traceable transactions with differing associated rule sets applied to a set of Value Tokens at the time of issuance (for example a unique secure secret between Mint and Value Token recipient) and/or at the time of swap or exchange.”[0117]

Unspent (load) token and spent token…
“In some embodiments, when a User sends a Payment Message that contains tokens some of which are spent and others are not, the Mint creates a Coded Value Token for the unspent tokens allowing them to be cancelled only (for example, cancel "In Escrow" state). The User sending the tokens for exchange receives a permanent failure.” [0406]

	Sum
The combined references teach e cash as tokens.  They also teach smartcards as mobile devices.  They do not teach current values as sum of load and sum of spend tokens.

Ritter also in the business of tokens teaches:
“Besides debit and credit cards, there are so-called e-cash cards which make it possible to store sums of money electronically and which are then accepted as payment means at various POT locations. In order to provide these cards with further sums, clients must present them at teller windows or automated teller machines of a financial institution, which is not always possible.” (col. 2, lines 15-21)

Example of sum of all amounts as sum of credit amounts (load tokens) less than (minus) sum of check debits (spend token)… 
“Test of amounts: the sum, .SIGMA.A, of all amounts credited to the card, including the starting sum, must be equal to or less than the sum of all check debits .SIGMA.CD, and of the remainder DRA on the card. The sum may be less because the vouchers still underway between the mobile system 1, 10, the clearing unit 3, and the financial server 4, 4' or 4'' cannot yet be included at this moment.” (col. 12, lines 42-58)

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to sum credit (load token) and debit (spend token) amounts as taught by Ritter since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by the need to know the balance available for purchasing and keeping a total of the amount credited and amount debited allows for overdrawing the balance.

Regarding claim 18
The method according to claim 12, wherein the spend token TS (42) comprises additional information relating to the payment transaction.

The combined prior art teaches attritional information for spend token.


Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination in section (19) above in further view of Patent No. US 4910696 to Grossman et al.
Regarding claim 10
The system according to claim 1, wherein the at least one load token TL (41) and the at least one spend token TS (42) are stored on the at least one mobile device (2) and possibly the smartcard (6) for each available currency, and the history of the credits and debits in the respective currency is displayed in the order of the tokens.

Furche et al. teaches:	
Storing tokens on devices…
“Users 110 may include individual natural persons, organizations, or intelligent software agents acting on behalf of a natural person or organization. Both users may both register with and validated by a system registration service. Each user 110 may have an associated device 112, e.g., a computer, mobile phone, or other device. Each device 112 has a respective digital wallet 114 stored on the device. The wallets are cryptographically bound to their respective users and registered with a system registration service. It will be appreciated that a particular device may support multiple wallets with multiple classes and/or class equivalents; the leftmost device is shown with two wallets. The digital wallets 114 may store Value Tokens belonging to the user 110 of the device 112.” [0178]

User devices including smartcard…
“The example system may also include one or more Mints 140. The Mints are configured to issue and swap digital Value Tokens received from users (who may processing systems of the user, such as for example their cell phone, laptop, smartcard and/or other device becomes an effective secure system element using associated messaging, cryptography and communications methods.” [0184]

Display 
The combined references teach register.  They do no teach display a register with credits and debits chronologically.

Grossman et al. also in the business of registers teaches:
Portable (mobile) device to display a check register…
“These functions are accomplished in accordance with the present invention which includes a portable, hand-held computerized check register assembly that includes a control panel having a plurality of dedicated keys or control switches to impress input data into the computer assembly thereof and to provide command functions for accomplishing particular tasks. More particularly, certain of the control switches activate circuitry to accomplish specific tasks associated with one or more of a check register function, a budgeting function and an account balancing function. Preferably, the computerized check register is a component of a portable, pocket-sized device within a case having another portion including a pad of banking checks or the like.” (col. 1, lines 57-67 to col. 2, lines 1-2)

“FIG. 2 is an elevational, enlarged view of the face of the control unit of the device illustrated in FIG. 1, further showing a display typical of the use of the invention as a computerized check register;..” (col. 2, lines 32-35)

Incrementing the transaction number incrementally (chronologically)…
…”This circuitry automatically increments to the next check number which is thus automatically entered into the memory and is displayed. The current date is similarly automatically stored and displayed. If it is desired to omit the inclusion of a check number or transaction number, then this operation can be omitted. If it is not omitted, then this data channel circuitry includes an adder circuit which adds one integer to the previous or latest check or transaction number which is automatically incremented by operation of the "cw" data channel circuitry.” (col. 5, lines 28-38)

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to display a register of credits and debits as taught by Grossman et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by the need to track deposits and expenditures and displaying a register provides an audit trail, supporting the current available cash balance.

Regarding claim 13
The method according to claim 11,  wherein from the e-money (4) at least one load token TL (41) and, after a first payment transaction, also at least one spend token TS (42), which differs from the load token TL (41), for each available currency is stored on the device (2) and possibly on the smartcard (6), and wherein the at least one load token TL (41) and the at least one spend token TS (42) are preferably displayed chronologically with regard to the credits and debits in the respective currency.

[No Patentable Weight is given to conditional language of “possibly on the smartcard (6)” as it may or may not happen]

Furche et al. teaches:	
Spent token and not spent (load) token, where the token differs…
“In contrast operation of the Double Spending Record described in the present disclosure may have an extended purpose, by introducing other potential status parameters for Value Tokens beyond binary ` spent`/`not spent`.” [0171] Inherent with spent is first being not spent.  Inherent with binary is the tokens differ by whether spent or not spent.

Where device can be a smartcard…
“The example system may also include one or more Mints 140. The Mints are configured to issue and swap digital Value Tokens received from users (who may be associated with merchants). Optionally, the Mints may also be configured to facilitate exchanges of Value Tokens of different Classes. In some example embodiments, specific functionality, such as Mints, may be embodied in chips, such as FPGAs, so as to provide a secure distributed system where processing systems of the user, such as for example their cell phone, laptop, smartcard and/or other device becomes an effective secure system element using associated messaging, cryptography and communications methods.” [0184]

	Display 
The combined references teach register.  They do no teach display a register with credits and debits chronologically.

Grossman et al. also in the business of registers teaches:
Portable (mobile) device to display a check register…
“These functions are accomplished in accordance with the present invention which includes a portable, hand-held computerized check register assembly that includes a control panel having a plurality of dedicated keys or control switches to impress input data into the computer assembly thereof and to provide command functions for accomplishing particular tasks. More particularly, certain of the control switches activate circuitry to accomplish specific tasks associated with one or more of a check register function, a budgeting function and an account balancing function. Preferably, the computerized check register is a component of a portable, pocket-sized device within a case having another portion including a pad of banking checks or the like.” (col. 1, lines 57-67 to col. 2, lines 1-2)

“FIG. 2 is an elevational, enlarged view of the face of the control unit of the device illustrated in FIG. 1, further showing a display typical of the use of the invention as a computerized check register;..” (col. 2, lines 32-35)

Incrementing the transaction number incrementally (chronologically)…
…”This circuitry automatically increments to the next check number which is thus automatically entered into the memory and is displayed. The current date is similarly automatically stored and displayed. If it is desired to omit the inclusion of a check number or transaction number, then this operation can be omitted. If it is not omitted, then this data channel circuitry includes an adder circuit which adds one integer to the previous or latest check or transaction number which is automatically incremented by operation of the "cw" data channel circuitry.” (col. 5, lines 28-38)

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to display a register of credits and debits as taught by Grossman et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by the need to track deposits and expenditures and displaying a register provides an audit trail, supporting the current available cash balance.





Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over the combination in section (19) above in further view of Pub. No. US 2015/0019431 to Strasding et al.
Regarding claim 16
The method according to claim 11, wherein the server blocks the at least one device (2) for the system (1).

The combined prior art teaches transactions and mobile device.  They do not teach block.

Strasding et al. also in the business of transactions and mobile art teaches:
Backend system (server) avoid further transactions (blocking) mobile device…
“…The backend system may be enabled to contact the PSP or the bank system in order to avoid further transactions by means of the mobile communication device if evaluation of the plausibility information may indicate a misuse of the payment functionality of the mobile communication device.” [0025]


“The user of the mobile communication device may be automatically contacted after a transaction is blocked or further transactions are blocked. The backend system may request an independent authentication of the user of the mobile communication device. The authentication process may comprise individual information like a PIN, biometric data or the like in order to authenticate the user. The authentication process may be performed by means of the mobile communication device or by means of another communication device.” [0026]


Backend processor (server)…
backend processor may be a single processor or a multitude of processors with distributed functionalities. The backend processor may be enabled to encrypt the identifier and decrypt an encrypted identifier by means of, for example, symmetric or asymmetric encryption or decryption methods.” [0036]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to block a device as taught by Strasding et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Strasding et al. and the need block transactions by back-end systems for authentication purposes.  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over the combination in section (18) above in further view 2014/0114780 to Menefee et al.
Regarding claim 17
The method according to claim 11, wherein the terminal blocks and/or rejects the at least one device (2) for the system (1).

The combined prior art teaches transactions and mobile device.  They do not teach block.

Menefee et al. also in the business of transactions and mobile art teaches:

“The signals may be further configured to transmit an offer to the user device. The checkout module may be further configured to prevent a transaction between the user device and the payment processing device if a distance between the user device and the payment processing device is greater than a predetermined distance.” [0010]


It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to block a device as taught by Menefee et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Menefee et al. and the need prevent transactions when the distance between the mobile device and a payment processing device is too far, thereby preventing lost communication based on an attenuated signal.    

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the combination in section (18) above in further view Patent No. 6366894 to Everett et al.
Regarding claim 19
The method according to claim 11, further comprising the step of buying-back of the e-money (4) accumulated at the terminal (5) with money transfer to the seller’s bank account.

The combined references teach electronic currency.  They do not teach buying-back the e-money.

Everett et al. also in the business of electronic currency teaches:
Electronic cash redeemed (buying back) at a bank for retailers…
“…The purse may be coupled via interface devices to exchange value in accordance with protocols involving the exchange of cryptographically secure messages. Electronic cash may thus be withdrawn from a bank, exchanged in off-line transactions with, for example, retailers and redeemed at a bank. For the sake of brevity many of the technical details of the system will not be repeated herein but where necessary reference may be made to the above-mentioned earlier patent specification.” (col. 3, lin3s 10-18)

Retailer with terminal…
“FIG. 3 shows a point-of-sale terminal 18 at a retailer site. Terminal 18 is an interface device and holds the retailer's ICC 19 which includes the retailer purse 19a. The customer ICC 1 of FIGS. 1 and 2 can be inserted into a slot in the body of the terminal 18. In this example the customer card 1 has a purse 1a with schemes A and B and the retailer card 19 has a purse 19a with schemes B and C.” (col. 4, lines 42-48)

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to buy-back e-money as taught by Everett et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Everett and the ability to redeem electronic cash at a bank.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BARTLEY whose telephone number is (571)272-5230.  The examiner can normally be reached on Mon-Fri: 7:30 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KENNETH BARTLEY/Primary Examiner, Art Unit 3693